Name: Council Regulation (EEC) No 427/77 of 14 February 1977 adapting Regulations (EEC) No 885/68 and (EEC) No 1302/73 to the changes made in the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 61/16 Official Journal of the European Communities 5 . 3 . 77 COUNCIL REGULATION (EEC) No 427/77 of 14 February 1977 adapting Regulations (EEC) No 885/68 and (EEC) No 1302/73 to the changes made in the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES , beef and veal (5 ), as amended by Regulation (EEC) No 1729/74 ( ¢), Having regard to rhe Treaty establishing the Euro ­ pean Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 2 of Regulation (EEC) No 885/68 is amended to read as follows : 'Furthermore, for the purpose of calculating the refund on products other than bovine animals, the coefficients referred to in Articles 10 (4) and 11 (4) of Regulation (EEC) No 805/68 may be taken into account.' Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 ( 2 ), and in particular Articles 6 (4) and 18 (4) thereof, Having regard to the proposal from the Commission , Whereas the changes made in the common organiz ­ ation of the market in beef and veal by Regulation (EEC) No 425/77 call for certain technical adjust ­ ments to Council Regulation (EEC) No 885 /68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds ( 8), as amended by Regulation (EEC) No 1504/76 (4 ), and to Council Regulation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in Article 2 In paragraph 1 ( a ) and in the second subparagraph of paragraph 2 of Article 3 of Regulation (EEC) No 1302/73 , the words 'Article 10 (5 )' are replaced by 'Article 12 ( 6)'. Article 3 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1977 . For the Council The President J. SILKIN H OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) See page 1 of this Official Journal. (8) OJ No L 156, 4. 7 . 1968 , p. 2. (6) OJ No L 132, 19. 5 . 1973 , p. 3 . (4) OJ No L 168 , 28. 6 . 1976 , p. 7. (8) OJ No L 182, 5 . 7 . 1974, p. 4 .